Citation Nr: 0402363	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-14 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for a nervous condition 
(claimed as major depression with anxiety).

2.  Entitlement to service connection for a rash, to include 
as secondary to the major depression with anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from April 1952 to January 
1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issue of entitlement to service connection for a nervous 
condition, to include major depression with anxiety, and for 
a skin rash including as secondary to the nervous condition, 
are the subject of a remand immediately following this 
decision.

These issues are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.  
Notwithstanding, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

During the Decision Officer Review Conference held in 
November 2002, the veteran's representative raised the issue 
of service connection for post-traumatic stress disorder 
(PTSD).  It was decided that further development of this 
issue would be delayed until evidence the RO was developing 
was received.  The Board notes that the veteran was treated 
inservice for nervousness.  He served during the Korean 
Conflict with Delta Company, 1st Mountain Battalion and 1st 
Battalion, 10th Marines, 2nd Marine Division, FMF, Camp 
Lejeune, North Carolina.  His report of separation indicates 
that he had over one year of foreign service.  He is entitled 
to wear the Korean Service Medal with one star, and the 
Korean Presidential Unit Citation.

A claim for service connection for PTSD is inferred.  The 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an August 1962 rating decision, the RO denied 
entitlement to service connection for a nervous condition.  
Notice was given to the veteran by letter dated in the same 
month.  He did not appeal this decision.

2.  The additional evidence received since the August 1962 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to decide fairly the merits of the 
claim for entitlement to service connection for a nervous 
condition, to include major depression and anxiety.


CONCLUSIONS OF LAW

1.  The August 1962 rating decision denying entitlement to 
service connection for a nervous condition is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2003).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a nervous condition, to include major 
depression with anxiety, is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5100 et. seq., 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulatory 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  Because the veteran's request 
to reopen the previously denied claim of service connection 
for a nervous condition was received prior to that date (in 
March 2001), those regulatory provisions do not apply.

In his September 2002 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge and indicated 
he would appear before the Board at his local VA RO.  The RO 
duly scheduled him for a hearing in November 2003 and gave 
notice in an October 2003 letter which was mailed to the 
address contained in the September 2002 substantive appeal.  
The veteran failed to report.  

Nonetheless, the Board is granting the veteran's claim to 
reopen the previously denied claim for service connection for 
a nervous condition.  No additional evidence is required to 
make a determination as to this issue, and, hence, any 
failure to comply with VCAA requirements as to this issue 
would not be prejudicial to the veteran.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993).

In an August 1962 decision, the RO denied the veteran's claim 
seeking entitlement to service connection for a nervous 
condition.  In making this determination, the RO observed 
that while service medical records reflected treatment for 
nervousness in service, there were no complaints of or 
findings of a nervous condition on his report of physical 
examination at separation.  Moreover, there was no evidence 
of post-service treatment or further complaints, and a report 
of VA hospitalization dated in July 1962 did not reveal a 
nervous condition was then diagnosed.

Hence, the RO concluded in the August 1962 rating decision 
that the medical evidence simply did not reflect a current 
nervous condition.  Therefore, service connection was not 
warranted.  The veteran did not appeal this decision.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran filed his claim to 
reopen the previously denied decision in March 2001.

In the instant case, the Board finds that evidence submitted 
since the August 1962 rating decision provides a sufficient 
basis to reopen the previously denied claim.  This evidence 
includes VA treatment records dated from February 1998 to 
March 2001 and private medical records dated from June 1999 
to November 2002.  VA treatment records show treatment with 
prescribed medications, Zoloft and Vistril, for depression 
with a history of a nervous breakdown in Korea.  Private 
medical records reflect treatment for and diagnosis of major 
depression with anxiety by Robert Schubert, M.D., the 
veteran's private treating physician.  

It is noted that service medical records do show that the 
veteran was treated for nervousness of five to six months in 
duration, and that he was prescribed elixir of Phenobarbital 
in June 1954.  

This evidence, reflecting diagnosis of and treatment for the 
claimed condition is significant enough that it must be 
considered in order to fairly decide the merits of the claim.

Thus, the Board finds that evidence submitted since the 
August 1962 RO decision provides a basis to reopen this 
claim.  However, the evidentiary record lacks specified VA 
treatment records.  In addition, the Board finds it would be 
useful to request any and all hospital medical records, to 
specifically include any and all mental hygiene records, for 
treatment the veteran received while in service.  Finally, 
the veteran's report of separation indicates that he had 
foreign service.  The Board further finds it would be helpful 
to obtain his service personnel records.  Hence, the Board 
finds that further development is required to fairly 
adjudicate this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for a nervous condition to include major 
depression and anxiety.  However, as indicated above, the 
Board finds that a remand to the agency of original 
jurisdiction for additional development is required as to 
this issue.  The issue of entitlement to service connection 
for a nervous condition to include major depression with 
anxiety, will be the subject of a later decision.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a nervous 
condition to include major depression with anxiety is 
reopened.  To that extent only, the claim is granted.


REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for a nervous condition to 
include major depression with anxiety.  In addition, the 
veteran also seeks service connection for a skin rash, 
including as secondary to the nervous condition.  The Board 
has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed.

First, the record reflects that the RO attempted to obtain 
treatment records from the VA Medical Center in Durham, North 
Carolina.  After initially receiving a negative response, in 
November 2002, the hospital again responded in December 2002 
that it was still researching the issue and would process the 
request as soon as possible.  No further response was 
received.

Second, the Board notes that the veteran received treatment 
in service for nervousness.  Hospital records, and any and 
all mental hygiene records, must be obtained for this 
inservice treatment.  It would also be helpful to obtain his 
service personnel records.

Finally, the veteran must be afforded a VA examination.  See 
38 C.F.R. § 3.159(c)(4) (2003).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

On September 22, 2003, the Federal Circuit invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1) in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA v. 
Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003).  Making a 
conclusion similar to the one reached in DAV v. Sec'y of VA, 
the Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) for response to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, since then, the President 
signed into law the Veterans Benefits Act of 2003, which 
allows VA to adjudicate a claim within one year of receipt.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (December 16, 2003).  Therefore, 
the Board will not address the PVA v. Sec'y of VA in this 
remand.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his claimed nervous condition 
to include major depression with anxiety, 
and skin rash.  The RO should procure 
duly executed authorization for the 
release of private medical records.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
nervous condition, to include major 
depression with anxiety, and skin rash 
that are not already of record.  In 
particular, the RO should request 
inpatient and outpatient records, to 
include any and all mental hygiene 
records, including any and all copies of 
group and individual therapy for 
treatment accorded the veteran at VAMCs 
in Mountain Home, Tennessee and Durham, 
North Carolina from 1955 to the present.

4.  The RO should obtain any additional 
service medical records, including any 
and all mental hygiene records.  In 
addition, the RO should make specific 
attempts to obtain the veteran's entire 
service personnel record.  The RO is 
further requested to make a specific 
attempt to obtain any and all hospital 
records-including any and all mental 
hygiene records-of treatment accorded 
the veteran
?	While stationed with D Company 1st 
Mountain Battalion and/or 1st 
Battalion, 10th Marines, 2nd Marine 
Division, FMF, Camp Lejuene, 
North Carolina from approximately 
January to June 1954

5.  If the service medical or personnel 
records, mental hygiene records, or 
hospital records are unavailable, the RO 
should use alternative sources to obtain 
such records, using the information of 
record and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

6.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the nature, extent, and 
etiology of any manifested 
neuropsychiatric disability, to include 
major depression with anxiety, and any 
manifested skin condition.  All indicated 
tests and studies should be performed.  
If other examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
any neuropsychiatric disability, to 
include major depression with 
anxiety, and any manifested skin 
condition.
?	Describe any current symptoms and 
manifestations attributed to any 
neuropsychiatric disability, to 
include major depression with 
anxiety, and any manifested skin 
condition.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all neuropsychiatric symptoms 
and skin pathology identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disabilities and skin conditions 
identified.  In particular, the 
examiners are requested to provide 
the following opinions:
1.	Is it at least as likely as not 
that any diagnosed nervous 
condition, to include major 
depression with anxiety, is the 
result of the veteran's 
service.
2.	Is it at least as likely as not 
that any manifested skin 
condition is the result of the 
veteran's service.

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for a nervous condition to 
include major depression with anxiety.  
The RO should further again review the 
veteran's claim for a skin rash, 
including consideration under 38 C.F.R. 
§ 3.310 (2003).  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



